Order, Supreme Court, New York County (Altman, J.), entered June 25, 1981 denying defendants’ motion for summary judgment dismissing the complaint, modified, on the law, without costs, to grant summary judgment to the extent of dismissing the third cause of action, and otherwise affirmed. The third cause of action is essentially duplicative of the second. As this court observed in Cuker Inds. v Crow Constr. Co. (6 AD2d 415,417), “[t]he allegation of a civil conspiracy, without more, does not in and of itself give rise to a cause of action. The actionable wrong lies in the commission of a tortious act, or a legal one by wrongful means, but never upon the agreement to commit the prohibited act standing alone.” We have considered defendants’ other contentions and find them to be without merit. Concur — Kupferman, J. P., Sandler, Carro and Markewich, JJ.